DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "soft" in this claim is a subjective term which renders the claim indefinite. The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is therefore unclear how one would determine whether or not an object is soft.
Since the claim is an apparatus claim, the term “connection method” is not clear since it appears to be referring to a method. The term can be changed to - -connection device - - to overcome the indefiniteness of the phrase. For purpose of examination “connection method” is considered to be referring to - - connection device - -.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Since claim 1 discloses the term “maybe” in line 4 of claim 1, and in line 1 of claims 2-4; the structures recited after that phrase  can be considered as optional feature that does not necessary be considered as a positive recitation. Therefore, the claims can be rejected under 102 rejection as discussed below.
Claims 1-4 are rejected under 35 U.S.C. 102(1)(1) and 102(1)(2) as being anticipated by Kim (US Patent No. 9,861,874).
Kim discloses a device ultra-lightweight compressible foam (see element 10. Column 3 line 26 discloses that the ball could be made of foam material) , connection method (hole or slit element (12) on the ball (10) as shown in Figure 1). Strap member (20) is considered as a soft stretch cloth material (column 14 lines 50-53 discloses the strap being fabricated from a polyester, synthetic weave, neoprene, fiber, cloth and 
Regarding the intended use set forth in the preamble (the device being a golf swing apparatus), the training device of Kim is capable of being used in golf swing training if so desired. Applicant is not claiming a process. Please not the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114. 


If Applicant argues that the o-ring element recited in claim 1 should be considered, the claims alternatively are rejected under 103 rejection as discussed below:
Claims 1-4 are rejected under 35 U.S.C. 10 as being unpatentable over Kim (US Patent No. 9,861,874) in view of Hahl (US Patent No. 5,144,696).
Regarding claim 1, Kim discloses a device ultra-lightweight compressible foam (see element 10. Column 3 line 26 discloses that the ball could be made of foam material) , connection method (hole or slit element (12) on the ball (10) as shown in Figure 1). Strap member (20) is considered as a soft stretch cloth material (column 14 lines 50-53 discloses the strap being fabricated from a polyester, synthetic weave, neoprene, fiber, cloth and combination thereof). The device of Kim is capable of being used on any number of a golfer’s body, it can be stored in a golf bag and it can be used 
Regarding the intended use set forth in the preamble (the device being a golf swing apparatus), the training device of Kim is capable of being used in golf swing training if so desired. Applicant is not claiming a process. Please not the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 7,758,437 to Stewart can be used to reject all claims under 103 rejection in view of Kim and Hahl, because the refernece discloses a golf swing apparatus that comprises a lightweight foam ball (10) and a strap (20). Stewart does not disclose if the strap could be from a stretchy cloth material and O-rings could be used. However as disclosed in the claims rejections discussed above, Kim discloses stretch 

US Patent No. 9,033,855 to Opfer can be used to reject the claims under 102/103 since it discloses a training device comprising ball as recited (20), cloth material as recited (column 5 lines 39 discloses any material can be used). Under 103 similar argument as discussed in the office action can be appropriate.

US Patent Application Publication No. 2015/0224382 to Hall can be used to reject the claims under 102/103 since it discloses a training device comprising ball as recited (30), cloth material as recited (the use of spandex material is disclosed in paragraph 20). Under 103 similar argument as discussed in the office action can be appropriate.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711